       Case 1:18-cv-12312-KPF Document 29 Filed 07/17/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORD & TAYLOR LLC,

                         Plaintiff,
                                                  18 Civ. 12312 (KPF)
                  -v.-
                                                        ORDER
GREAT AMERICAN INSURANCE
COMPANY,

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     Due to a scheduling conflict, the pretrial conference, previously

scheduled for July 24, 2019, is hereby ADJOURNED to July 26, 2019, at

11:00 a.m., in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley

Square, New York, New York.

     SO ORDERED.

Dated: July 17, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
